UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1759


RONALD DAVID JONES,

                Plaintiff – Appellant,

          v.

LIBERTY UNIVERSITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:16-cv-00016-NKM)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald David Jones, Appellant Pro Se.       King Fitchett     Tower,
WOODS ROGERS, PLC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald   David       Jones    appeals    the     district      court’s     order

dismissing his constitutional, civil rights, and discrimination

claims    against     Liberty       University,   and      declining    to     exercise

supplemental jurisdiction over Jones’ state law fraud claim.                         We

have     reviewed     the     record     and   find        no     reversible     error.

Accordingly, we affirm the district court’s order.                           Jones v.

Liberty Univ., No. 6:16-cv-00016-NKM (W.D. Va. June 17, 2016).

We   dispense   with    oral        argument   because      the    facts   and    legal

contentions     are    adequately       presented     in    the    materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          2